     Case 2:19-cv-02242-KJM-DMC Document 12 Filed 06/04/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON LA’SHAUN TAYLOR,                         No. 2:19-CV-2242-KJM-DMC-P
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    AMADOR COUNTY PUBLIC
      DEFENDER’S OFFICE, et al.,
15
                        Defendants.
16

17

18                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for injunctive relief (ECF No.

20   6).

21                 In the underlying complaint, plaintiff names the following as defendants: (1) the

22   Amador County Public Defender’s Office; and (2) the Amador County Conflict Defender’s

23   Office. See ECF No. 1. According to plaintiff:

24                        On July 8th I was a defendant in the Amador County Superior
                   Court and denied public counsel. Specifically, at arraignment a
25                 representative from the Amador County Public Defender’s Office
                   approached me and told me I would not be presented with a public
26                 defender because the Public Defender’s Office were [sic] notified by an
                   unknown source that I can afford my own attorney. She then said that it
27                 was obviously a conflict and she’ll tell the judge. The judge then granted
                   me a conflict defender but [] two days later the conflict defender told me
28                 they were getting off the case because a source also told them I can afford
                                                      1
     Case 2:19-cv-02242-KJM-DMC Document 12 Filed 06/04/20 Page 2 of 3

 1                  my own attorney. I am a state prisoner with no means to pay for an
                    attorney. . . . This is a direct violating of my civil rights.
 2
                    Id. at 3-4.
 3

 4   Plaintiff seeks money damages for “psychological trauma” and an order directing Amador

 5   County to appoint him counsel. See id. By separate order issued herewith, the Court has directed

 6   plaintiff to file a first amended complaint to allege additional facts to allow the Court to

 7   determine whether the case is barred by Heck v. Humphrey, 512 U.S. 477 (1994).

 8                  In the instant motion for injunctive relief, plaintiff seeks an order directing prison

 9   officials at Mule Creek State Prison to provide him phone privileges. See ECF No. 6. While

10   plaintiff suggests that phone privileges are needed in order to pursue pending civil litigation, see

11   id. at 1, plaintiff does not explain why or how his civil litigation will be prejudiced absent phone

12   privileges.

13                  The legal principles applicable to requests for injunctive relief, such as a

14   temporary restraining order or preliminary injunction, are well established. To prevail, the

15   moving party must show that irreparable injury is likely in the absence of an injunction. See

16   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res.

17   Def. Council, Inc., 129 S.Ct. 365 (2008)). To the extent prior Ninth Circuit cases suggest a lesser

18   standard by focusing solely on the possibility of irreparable harm, such cases are “no longer

19   controlling, or even viable.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,

20   1052 (9th Cir. 2009). Under Winter, the proper test requires a party to demonstrate: (1) he is

21   likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence of an

22   injunction; (3) the balance of hardships tips in his favor; and (4) an injunction is in the public

23   interest. See Stormans, 586 F.3d at 1127 (citing Winter, 129 S.Ct. at 374). The court cannot,

24   however, issue an order against individuals who are not parties to the action. See Zenith Radio

25   Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Moreover, if an inmate is seeking

26   injunctive relief with respect to conditions of confinement, the prisoner’s transfer to another

27   prison renders the request for injunctive relief moot, unless there is some evidence of an

28   expectation of being transferred back. See Prieser v. Newkirk, 422 U.S. 395, 402-03 (1975);
                                                         2
     Case 2:19-cv-02242-KJM-DMC Document 12 Filed 06/04/20 Page 3 of 3

 1   Johnson v. Moore, 948 F.3d 517, 519 (9th Cir. 1991) (per curiam).

 2                  In this case, the Court finds that injunctive relief is not warranted. First, as

 3   discussed in the accompanying order directing plaintiff to file a first amended complaint, it does

 4   not appear that plaintiff has a likelihood of succeeding on the merits. Second, plaintiff has not

 5   demonstrated that he is likely to suffer irreparable harm absent an order directing prison officials

 6   to provide him phone privileges. Finally, the Court cannot issue injunctive relief against

 7   individuals, such as prison officials at Mule Creek State Prison, who are not parties to this action.

 8                  Based on the foregoing, the undersigned recommends that plaintiff’s motion for

 9   injunctive relief (ECF No. 6) be denied.

10                  These findings and recommendations are submitted to the United States District

11   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

12   after being served with these findings and recommendations, any party may file written objections

13   with the court. Responses to objections shall be filed within 14 days after service of objections.

14   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

15   Ylst, 951 F.2d 1153 (9th Cir. 1991).

16

17

18   Dated: June 4, 2020
                                                            ____________________________________
19                                                          DENNIS M. COTA
20                                                          UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                        3
